United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2997
                                   ___________

Glenn S. Cohen,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Beachside Two-I Homeowners’           *
Association; Fredrick R. Krietzman;   * [UNPUBLISHED]
Felhaber, Larson, Fenlon & Vogt, a    *
Professional Association; U.S.        *
Bancorp, doing business as U.S.       *
Bank Home Mortgage,                   *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: April 3, 2008
                                Filed: April 9, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Glenn S. Cohen appeals the district court’s1 adverse grant of summary judgment
in his lawsuit brought under the Fair Debt Collection Practices Act and state law.
Having conducted de novo review of the record and the district court’s construction

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
of state law, see Cross v. Monett R-I Bd. of Educ., 431 F.3d 606, 610 (8th Cir. 2005),
we find no basis for reversal. Accordingly, we affirm, see 8th Cir. R. 47B, but we
modify the dismissal of the breach-of-contract claims against Beachside Two-I
Homeowners’ Association to be without prejudice, see Labickas v. Ark. State Univ.,
78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam).
                         ______________________________




                                         -2-